DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 13, 18, 31 and 32 have been amended; support for the amendment can be found in [0033] and [0034] of the original specification.
Claims 13-32 have been examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation “preparing a mixture comprising zinc oxide ZnO and/or at least one precursor of ZnO”. Claim 13 proceeds to recite molar and mass ratios referencing ZnO but not the at least one precursor. It is unclear if the at least one precursor is meant to be included in these ratios in place of the recited ZnO in the case that the at least one precursor is used in the mixture (without the addition of the ZnO). 

Claims 13-32 are rejected based on dependency to claim 13.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara (US-20140205909-A1) in view of Wang (CN1397498A, machine translation used for rejection below) and further in view of Zhu (CN-1482698-A, machine translation used for rejection below).

Regarding claim 13, Yonehara discloses the preparation of a zinc negative electrode including the steps of wet mixing a zinc containing compound (ex. calcium zincate [0075]), a binder (“organic compounds”; [0123]; [0126]) and an auxiliary conductive agent ([0126]) with solvents including water, methanol, ethanol, propanol, and isopropanol ([0126]), press applying the mixture to a collector [0130], then drying the pressed mixture ([0132]). 

However, Yonehara fails to disclose “preparing a mixture comprising zinc oxide ZnO and/or at least one precursor of ZnO thereof, calcium hydroxide Ca(OH)2  and water H20, where a molar ratio defined by ZnO/Ca(OH)2 is between 3/1 and 10/1 - ripening said mixture, so as to form calcium zincate crystals Ca(OH)2                        
                            ∙
                        
                    2Zn(OH)2                        
                            ∙
                        
                    2H20 according to a reaction defined in equation 5” and “where the mass ratio H20/(ZnO+Ca(OH)2) is between 1/5 and 1/20”.

Wang discloses a method for producing a zinc electrode ([007-008]) comprising:
preparing a mixture comprising zinc oxide ZnO and/or at least one precursor of ZnO thereof, calcium hydroxide Ca(OH)2  and water H20, where a molar ratio defined by ZnO/Ca(OH)2 is about 2/1 ([0018-0019] calculated from the mass provided using molar weight) and where the mass ratio H20/(ZnO+Ca(OH)2) is between about 1/6 ([0017]) and 1/8 ([0018])
ripening said mixture, so as to form calcium zincate crystals ([0017-0018]) Ca(OH)2                                
                                    ∙
                                
                            2Zn(OH)2                                
                                    ∙
                                
                            2H20 according to a reaction defined in equation 5 ([008])

Wang further discloses that the advantages of the disclosed method is “that the cost is low and the environment is not polluted” ([007]).

Wang and Yonehara are analogous art from the same field of endeavor, namely the production of zinc negative electrodes comprising calcium zincate. Therefore, it would have been obvious to one of ordinary skill in the art to modify Yonehara by employing the production process of calcium zincate disclosed Wang prior to the wet mixing of the binder, auxiliary conductive agent, and solvent disclosed by Yonehara in order to reduce the risks of pollution and costs associated with calcium zincate production as recognized by Wang.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, modified Yonehara renders the limitation where the mass ratio H20/(ZnO+Ca(OH)2) is between 1/5 and 1/20” obvious.

	
Further, regarding the limitation “adding solvent to the ripened mixture so as to interrupt the ripening by slowing the growth of the calcium zincate crystals” where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Yonehara discloses the addition of various solvents–including water and a number of alcohols–to the zinc containing compound (ex. calcium zincate [0075]), a binder (“organic compounds”; [0123]; [0126]) and an auxiliary conductive agent to form the active material paste of the electrode ([0126-0127]). Wang discloses that the active material calcium zincate is formed in a relatively small amount of water ([0017-0018]). It would have been obvious to one of ordinary skill in the art to have additionally employed any of the other solvents mentioned by Yonehara in this process including methanol, ethanol, propanol, and isopropanol ([0126]). 

The addition of the methanol, ethanol, propanol, and isopropanol solvents disclosed by Yonehara in the ripened mixture of Wang would necessarily interrupt the ripening by slowing the growth of the calcium zincate crystals because the solvent would neutralize the calcium zincate precursors as recognized by the instant specification ([0055]). 

 “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The instant specification discloses that the addition of an alcohol ([0054]), more specifically ethanol ([0057]) to the ripened mixture slows the growth of the calcium zincate crystals. Therefore, modified Yonehara must also exhibit slowed crystal growth upon the addition of the alcoholic solvent disclosed by Yonehara.

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Modified Yonehara discloses the production of a zinc electrode ([0130]) with the mixture. Although Yonehara discloses that the liquid components are dried ([0126]), it is clear that at least some of the liquid components remain in the mixture from the use of the terms “paste or slurry” ([0128]; [0239]) which indicates a semi-liquid mixture. Yonehara further supports this point through the disclosure of either a wet or dry process for forming the electrode ([0239]). Yonehara discloses that the wet process uses a paste or slurry as opposed to the dry process which uses a powder ([0239]. As Yonehara fails to disclose additional solvents apart from those set forth in [0126] during the production process, it would have been obvious to one of ordinary skill in the art, that although reduced, the liquid components are still present in the zinc electrode during its production. Therefore, modified Yonehara renders step d) of the instant claim obvious.

Modified Yonehara still fails to disclose where a molar ratio defined by ZnO/Ca(OH)2 is between 3/1 and 10/1.

Zhu discloses a method of production of calcium zincate ([16]) for a zinc electrode ([30]) comprising mixing zinc oxide and calcium hydroxide ([27]) with water ([31]) wherein a molar ratio defined by ZnO/Ca(OH)2 is included between 4/1 and 1/1 ([29]). Zhu further discloses that the method has “the advantages of [a] simple process and short reaction time, and is suitable for large-scale production” ([7]).

Zhu and Yonehara are analogous art from the same field of endeavor, namely the fabrication of zinc electrodes comprising calcium zincate. Modified Yonehara (i.e Wang) does not limit the molar ratio of the invention to that described in the examples. Further as evidenced by Zhu, other molar ratios were known in the art as suitable for the production of calcium zincate according to equation 5. Finally, as Zhu’s disclosure of a molar ratio of 4/1 exceeds the stoichiometric ratio of equation 5, one of ordinary skill would have had a reasonable expectation of success in performing this substitution with predictable results. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Yonehara by employing the molar ratio disclosed by Zhu in place of the molar ratio described by Wang as the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instantly claimed range is obvious over modified Yonehara’s disclosure.


Regarding claim 14, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara (i.e. Wang) further discloses wherein said ripening is performed at ambient temperature ([0017-0018]).

Wang does not disclose a heating step in [0017-0018]. Therefore, it would have been obvious to one of ordinary skill in the art that the ripening took place at ambient temperature which is generally recognized as about 25℃.	

Regarding claim 15 and 25, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara (i.e. Wang) fails discloses wherein the ripening is executed for a time included between 3 minutes and 20 minutes.

However, Wang discloses that a long reaction time is undesirable ([0020]), identifying a clear design need to reduce the reaction time as much as possible. To address this design need, one of ordinary skill in the art would have been motivated to pursue a finite number of identified, predictable solutions, namely experiments wherein Wang’s synthesis process is performed for a period of time less than that disclosed by Wang.  Further, one of ordinary skill in the art would recognized reaction time as a result effective variable that affects the yield of a chemical reaction. Therefore, these solutions would have been predictable insofar as a longer reaction time would be expected to produce a higher yield and vice versa. 

Regarding claim 16, 26 and 27, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses wherein the added solvent is an alcohol ([0126]).  

Regarding claim 17 and 28-30, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara (i.e. Wang) fails to disclose wherein said calcium zincate crystals have an average size by number included between 10 and 200 microns.

However, Wang discloses that large calcium zincate crystals are undesirable ([0020]), that the process disclosed produces fine and uniform crystals ([0019]) and that particle size affects the quality of the synthesized product ([0019]). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the average size by number of the calcium zincate crystal in order to achieve a higher quality calcium zincate as recognized by Wang. 

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 18, 31 and 32, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses wherein producing the zinc electrode comprises at least: 
- passing the mixture comprising calcium zincate crystals Ca(OH)2-2Zn(OH)2-2H2O in a calender (“press applied”; [0130]); 

- pressing the passed mixture (“press applied”; [0130]); 

- drying the pressed mixture ([0132]).  

Regarding claim 19, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses wherein a binder (“organic compounds”; [0123]; [0126]) is added.  

Regarding claim 20, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses wherein the binder is polytetrafluoroethylene ([0123]).  

Regarding claim 21, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses wherein an additive (“conductive auxiliary agent”; [0088]) is added and said additive is selected from an arbitrary electronic conductor ([0088]).  

Regarding claim 22, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara (i.e. Zhu) discloses wherein a molar ratio defined by ZnO/Ca(OH)2 is included between 4/1 and 1/1 ([29]).In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP 2144.05). Thus, the instantly claimed range is obvious over modified Yonehara’s disclosure.
	
Regarding claim 23, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses a zinc electrode ([0044]) obtained by the method according to claim 13.  

Regarding claim 24, modified Yonehara discloses all claim limitations of the present invention as set forth above. Modified Yonehara further discloses a zinc-air battery ([0143]) comprising at least one zinc electrode according to claim 23 as a negative electrode ([0143]).  

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 

Applicant has argued that Yonehara teaches the use of solvent from the beginning of the process (pg. 9). This is not found persuasive as applicant has pointed to one specific example and has not considered the full disclosure of the reference. Yonehara discloses the addition of various solvents–including water and a number of alcohols–to the zinc containing compound (ex. calcium zincate [0075]), a binder (“organic compounds”; [0123]; [0126]) and an auxiliary conductive agent during the production of the active material paste of the electrode ([0126-0127]).

Applicant argues that Yonehara discloses that the solvent should be removed from the mixture before preparing the electrode (pg. 10). Although Yonehara discloses that the liquid components are dried ([0126]), it is clear that at least some of the liquid components remain in the mixture from the use of the terms “paste or slurry” ([0128]; [0239]) which indicates a semi-liquid mixture. Yonehara further supports this point through the disclosure of either a wet or dry process for forming the electrode ([0239]). Yonehara discloses that the wet process uses a paste or slurry as opposed to the dry process which uses a powder ([0239]. As Yonehara fails to disclose additional solvents apart from those set forth in [0126] during the production process, it would have been obvious to one of ordinary skill in the art, that although reduced, the liquid components are still present in the zinc electrode during its production. Therefore, modified Yonehara renders step d) of the instant claim obvious.

Applicant argues (pg. 12-13) that Yonehara does not suggest the use of a solvent to slow down crystal growth. The examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Yonehara discloses the addition of various solvents–including water and a number of alcohols–to the zinc containing compound (ex. calcium zincate [0075]), a binder (“organic compounds”; [0123]; [0126]) and an auxiliary conductive agent to form the active material paste of the electrode ([0126-0127]).

 Wang discloses that the active material calcium zincate is formed in a relatively small amount of water ([0017-0018]). It would have been obvious to one of ordinary skill in the art to have additionally employed any of the other solvents mentioned by Yonehara in this process including methanol, ethanol, propanol, and isopropanol ([0126]). 

The addition of the methanol, ethanol, propanol, and isopropanol solvents disclosed by Yonehara in the ripened mixture of Wang would necessarily interrupt the ripening by slowing the growth of the calcium zincate crystals because the solvent would neutralize the calcium zincate precursors as recognized by the instant specification ([0055]). 

 “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The instant specification discloses that the addition of an alcohol ([0054]), more specifically ethanol ([0057]) to the ripened mixture slows the growth of the calcium zincate crystals. Therefore, modified Yonehara must also exhibit slowed crystal growth upon the addition of the alcoholic solvent disclosed by Yonehara.

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Applicant has argued that Yonehara is silent about an inherent feature of the claimed invention: allowing zincate crystals to form in-situ, resulting in zincate crystals that are homogeneous in size and uniformly distributed within the electrode (pg. 15). 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., simultaneous production of the zinc electrode with the calcium zincate, in-situ formation of calcium zincate, homogenous size and uniform distribution of the calcium zincate ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Further applicant’s claim of inherency is not found persuasive as arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Applicant’s remaining arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728